Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Kolar on 24 January 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 16 has been replaced by:
---An assembly comprising:
	a core in the form of a toroid; and
a first washer and a second washer each overlying the core, each washer comprising a polymer and a substrate comprising a metal underlying the polymer, wherein each washer has an arcuate cross-section so as to have a shape complementary to the core, and wherein the first washer overlies the core on a first axial end, and the second washer overlies the core on a second axial end relative to a central axis of the assembly.--


--An assembly comprising:
an outer component; 
a shaft, wherein the shaft extends through the outer component; 
first and second races disposed in the outer component; 
a core in the form of a toroid; and
a first washer and a second washer each overlying the core and having a shape complementary to that of the core, each washer comprising a polymer and a substrate comprising a metal underlying the polymer, wherein the first washer, second washer and the core are disposed between the first and second races, and wherein the first washer overlies the core on a first axial end, and the second washer overlies the core on a second axial end relative to a central axis of the assembly.--
Claim 19: line 1, “the at least one washer” has been replaced by --at least one of the first or second washers--.
Claim 21: line 2, “the at least one washer” has been replaced by --at least one of the first or second washers--.
Claim 26: line 1, “the at least one washer” has been replaced by --at least one of the first or second washers--.
Claim 33: line 1, “the at least one washer” has been replaced by --at least one of the first or second washers--.
Claim 34: line 1, “the at least one washer” has been replaced by --at least one of the first or second washers--.
Claim 35 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 16
a core in the form of a toroid; and
a first washer and a second washer each overlying the core, each washer comprising a polymer and a substrate comprising a metal underlying the polymer, wherein each washer has an arcuate cross-section so as to have a shape complementary to the core, and wherein the first washer overlies the core on a first axial end, and the second washer overlies the core on a second axial end relative to a central axis of the assembly.

Claim 17
an outer component; 
a shaft, wherein the shaft extends through the outer component; 
first and second races disposed in the outer component; 
a core in the form of a toroid; and
a first washer and a second washer each overlying the core and having a shape complementary to that of the core, each washer comprising a polymer and a substrate comprising a metal underlying the polymer, wherein the first washer, second washer and the core are disposed between the first and second races, and wherein the first washer overlies the core on a first axial end, and the second washer overlies the core on a second axial end relative to a central axis of the assembly.

None of the prior art of record disclose a toroidal core with two washers, each washer comprising a metal substrate and polymer.  Although all the individual elements can be found in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ALAN B WAITS/Primary Examiner, Art Unit 3656